3. Parliament's priorities for the UN Human Rights Council (Geneva, 1-26 March 2010) (
(ES) Mr President, yesterday, during the debate on the motion for a resolution on which we are about to vote, we expressed our sorrow at the death of Orlando Zapata Tamayo, a 42-year-old builder and Cuban political prisoner, who died after a hunger strike and many years of arbitrary, unjust, inhumane and cruel imprisonment.
In this House yesterday, Commissioner Georgieva strongly and forcefully condemned this event. I am calling on you, Mr President, on behalf of Parliament, to send your condolences to Mr Zapata's family, which is being harassed at his funeral.
I would ask you to communicate to the Cuban authorities your strongest condemnation of this completely avoidable death, which the head of the Cuban Commission for Human Rights and Reconciliation, Elizardo Sánchez, described as a murder dressed up as justice. I hope, Mr President, that this death will lead to reflection among those who, out of good faith or naivety, want to change the Council's common position, an honourable position that merely serves to link any improvement in relations with the island to human rights and fundamental freedoms, which, as we have seen, continue to be violated.
(Applause)
(DE) Mr President, ladies and gentlemen, I propose an oral amendment for a split vote on paragraph 10, concerning the following passage: 'considers that the inclusion of this concept in the Protocol on complementary standards on racism, racial discrimination, xenophobia and all forms of discrimination is not appropriate'. A split vote must be held on this central part, because I do not understand why we are combining these things and not making it clear that we must combat discrimination against religious minorities just as vigorously as all other types of discrimination. It is not acceptable for the measures to combat discrimination against religious minorities to be less strict. Therefore, we should have the possibility of a split vote.
(DE) Mr President, I would also like to request a split vote concerning the deletion of the words 'EU positions' from the last sentence. The text would then read: 'calls for the recommendations and related observations to be included in EU dialogues with both sides, as well as in multilateral fora'. The words 'EU positions' would be deleted. I would like to ask for a split vote in this case.